RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.


                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4188-16T3

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Plaintiff-Respondent,

v.

G.G.,

        Defendant-Appellant,

and

A.W. and J.T.L.,

        Defendants.


IN THE MATTER OF J.L., N.G.
and N.G.,

        Minors.


              Submitted April 23, 2018 – Decided July 9, 2018

              Before Judges Sabatino and Rose.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Passaic
              County, Docket No. FN-16-0014-16.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Janet A. Allegro, Designated
              Counsel, on the brief).
          Gurbir S. Grewal, Attorney General, attorney
          for respondent (Jason W. Rockwell, Assistant
          Attorney General, of counsel; Kathryn A.
          Kolodziej, Deputy Attorney General, on the
          brief).

          Joseph E. Krakora, Public Defender, Law
          Guardian, attorney for minors (Nancy P. Fratz,
          Assistant Deputy Public Defender, on the
          brief).

PER CURIAM

     Defendant G.G,1 appeals from an April 27, 2017 Family Part

order terminating litigation after a fact-finding hearing that

determined he sexually abused or neglected J.L., the thirteen-

year-old daughter of his paramour, A.W.      Because the court's

decision was largely based on inadmissible hearsay statements that

were later recanted, we reverse.

                                I.

     We derive the following facts from the record developed at

the fact-finding hearing.   On May 13, 2015, the Division received

a referral from J.T.L., the putative father of J.L., reporting

that J.L. said defendant "tried to rape her in February, touched

her butt, and tried to kiss her."       J.L. also said defendant

threatened to kill her if she told anyone and that "nobody wants




1
  We use initials to protect the privacy of the parties.   See R.
1:38-3(d)(12).


                                 2                         A-4188-16T3
to believe [her]."   Except for one time shortly before he made the

referral, J.T.L. had not seen J.L. in several years.

     The next day, the caseworker met with J.L. and pointedly

asked if defendant attempted to rape her.     J.L. "shook her head

in a yes motion."    Asked to elaborate, J.L. explained, "one time

[defendant] walked inside her bedroom and exposed himself and

touched her butt over her clothing and tried to kiss her, but she

told him to get out."    J.L. said she disclosed that incident to

A.W., but her mother did not believe her.     J.L. claimed that on

another occasion, defendant asked J.L. to expose herself to him,

or he would not buy her a new phone.     A.W. told the caseworker

"she is not dismissing what her daughter is saying, but she knows

that either her father or aunt put her up to this, because they

have been trying to screw her and [G.G] over for the longest time."

     At some point, the Division caseworker learned J.L. did not

disclose the allegations directly to J.T.L.   Rather, J.L. told her

cousin, B.M., who in turn told her mother.2     Apparently, B.M.'s

mother told J.T.L. The caseworker did not interview B.M. or B.M.'s




2
  The record is unclear whether B.M.'s mother was the sister of
A.W. or J.T.L.



                                 3                          A-4188-16T3
mother.3     The Division referred the case to the Passaic County

Prosecutor's Office ("PCPO").

       Six days later, a PCPO detective advised the caseworker that

J.L.    recanted   her     accusations       against    defendant.   The      PCPO

detective and the caseworker then met J.L. at her school.                     J.L.

indicated to the caseworker that defendant did not touch her or

expose himself.      She claimed she made the initial allegations

because she disliked defendant and wanted him to leave their home.

       A few days later, the Division and the PCPO interviewed

defendant.      He denied the allegations and claimed he was never

alone with J.L.     The PCPO did not interview B.M. or B.M.'s mother.

The PCPO declined to criminally charge defendant.

       The Division referred J.L. to the Audrey Hepburn Children's

House ("AHCH") for a psychosocial evaluation, which was conducted

on June 9, 2015 by Kirsten Byrnes, Psy.D., a staff psychologist.

Dr.    Byrnes   authored    a   report   that     was    countersigned   by    her

supervising psychologist, Anthony V. D'Urso, Psy.D.

       In the sexual abuse assessment portion of her report, Dr.

Byrnes noted a "marked change" in J.L.'s demeanor.              In particular,




3
  Although B.M. was identified by name in a psychological report
furnished to the Division, the caseworker testified at the hearing
that she did not know the cousin's name.

                                         4                               A-4188-16T3
"[J.L.] was much less engaged, her mood dampened, she demonstrated

ruptured eye contact, preferring instead to look at the couch."

       During the interview, J.L. disclosed that, while at their

grandmother's home, B.M. asked if defendant "had ever touched her

inappropriately, to which [J.L] 'said yeah . . . I wanted him to

leave my home.'"   However, J.L. again denied defendant had touched

her inappropriately, reiterating she told her cousin about the

alleged abuse because she wanted defendant out of the house.

       In addition to interviewing J.L., Dr. Byrnes interviewed the

caseworker and A.W.       Dr. Byrnes did not interview B.M. or B.M.'s

mother. Dr. Byrnes concluded "sexual abuse is clinically supported

and [J.L.'s] statement should be perceived as a recantation rather

than false allegation[]."

       On July 9, 2015, the Division filed a verified complaint and

order to show cause against defendant, seeking care and supervision

of J.L. and defendant's three-year-old twin daughters with A.W.4

The judge interviewed J.L.5 in camera, but in the presence of her

law    guardian.   J.L.    told   the       judge   she   had   lied   about   the



4
  The complaint named A.W. and J.T.L. for dispositional purposes.
As such, they are not parties to this appeal. Although the twins
also were named in the complaint, they were not part of the abuse
and neglect finding.    Their law guardian filed a letter brief
taking no position regarding this appeal.
5
    J.L. was fourteen years old when she testified.

                                        5                                A-4188-16T3
allegations against defendant "[s]o he could just leave and get

away from [her]."        The judge indicated he did not interview J.L.

long    enough    to    determine    whether   or   not    she   had    lied   when

disclosing the allegations against defendant.                The judge granted

the Division's application.

       A fact-finding hearing was conducted on three non-consecutive

days in March, April and June 2016 before another judge.                        The

Division presented J.L.'s statements through the testimony of the

caseworker and sought to corroborate them through the testimony

of Dr. D'Urso.         Defendant and J.L. did not testify, nor call any

witnesses.   The Division entered into evidence, without objection,

documents,       including     its   summary     reports    and    Dr.    Byrnes'

psychosocial report.           The law guardian entered into evidence

therapy reports regarding J.L. and the draft psychosocial report,

which    differed       in   some    respects,      including     the    clinical

impression, from the report introduced by the Division.

       Before Dr. D'Urso testified, defendant and the law guardian

objected to his testifying about the contents of the psychosocial

report prepared by Dr. Byrnes, in particular, because Dr. D'Urso

did not observe J.L.         They also objected to "the failure to notify

J.L. of the true purpose of the evaluation:               to determine whether

she was actually sexually abused or not."                 Following voir dire,

the trial judge qualified Dr. D'Urso as an expert "with respect

                                        6                                  A-4188-16T3
to issues of child sexual abuse, and specifically the clinical

signs of child sexual abuse."

     At the outset of his testimony, Dr. D'Urso described the

"team approach" employed at AHCH:

          So, we have in our center[,] triage conducted
          by   nurses   for   the   appropriateness   of
          evaluations and to establish questions that
          we can answer from either a medical or
          psychological   perspective.      Once   those
          evaluations are reviewed by myself, or . . .
          [the] medical director, the evaluations are
          scheduled, clinicians are assigned, we have
          an early morning meeting to go over referral
          questions to make sure everybody is clear
          about what we [are] answering.       They then
          conduct the evaluations, and on a weekly basis
          we have rounds. At the end of the evaluation
          period we go over the assessments.         The
          clinicians    then   provide    reports,   the
          clinicians and I go over those reports, and
          then those reports are finalized, sent out.

               . . . .

          So, we have standardized protocols relative
          to    questions,    inquiries    during    the
          psychological assessments. We have them for
          adults, we have them for kids.     And so the
          evaluation is meant to cover a series of
          areas, not only general history and background
          and developmental functioning, but also
          specific    functioning   relative    to   the
          allegations, in this case . . . allegations
          of sexual abuse. . . .

     Apparently, after Dr. Byrnes met with J.L., she reviewed her

findings with Dr. D'Urso and they finalized her report. Dr. D'Urso




                                7                          A-4188-16T3
agreed   with   Dr.    Byrnes'   conclusion   that   inappropriate    sexual

boundaries or contact was clinically supported.

     To support his findings, Dr. D'Urso testified that J.L.

disclosed "information of discomfort"; lacked A.W.'s support; was

confronted by defendant; and felt responsible for reporting the

abuse.     Further, J.L. "was [not] a particularly sophisticated

child[;] . . . she was [not] engaging in Conduct Disorder or any

antisocial behavior or any sophisticated methods of lying."

     Dr.    D'Urso     determined   J.L.'s    initial   allegations      were

consistent and detailed, and the disclosure to her cousin on the

playground was "not a purposeful disclosure."           In this regard, he

testified that

           the tipping point was that we saw this not as
           a false allegation where she was able to
           manipulate people or she did [not] have that
           kind of background necessarily.      All kids
           certainly tell non-truths, but to come up with
           this entire story, to be on a playground, or
           be crying, have her cousin come to her . . .
           it seemed like a pretty far plot.

     Dr. D'Urso also cited the observations Dr. Byrnes made during

the interview.        He noted the change in J.L.'s demeanor when the

topic turned to the sexual assault allegations.             Specifically,

J.L. became withdrawn, whereas she was upbeat and forthright on

other topics.    He conceded on cross-examination, however, that the




                                      8                              A-4188-16T3
"sexualized topic" of conversation might have caused that change

in demeanor.

     Ultimately, Dr. D'Urso agreed with Dr. Byrnes that J.L.'s

subsequent denial of the allegations was a recantation and the

original    disclosure   was   not   a    false    statement.    Dr.    D'Urso

explained a recantation is "a phenomen[on] that happens in child

abuse cases, when kids make allegations about abuse that are true

. . . and take back those allegations."

     Following closing arguments on June 17, 2016, the trial judge

commenced his oral decision, summarizing the legal principles and

testimony.     Among other things, he noted his concerns about the

caseworker's interviewing techniques, "introduc[ing] the concept

of rape."     Specifically, "we have a child who was interviewed by

a caseworker, who asked in essence whether it was true that she

was raped."    The judge also was concerned that J.L. "after having

given   a    statement   supporting       the     sexual   contact   and    the

inappropriate exposure then recanted the testimony."                   Shortly

thereafter, he reserved decision.

     On June 23, 2016, the judge continued his oral decision.                 He

found credible the testimony of the caseworker and Dr. D'Urso.

The judge acknowledged Dr. D'Urso did not interview J.L., nor had

he ever met her, and "that should be grounds for discrediting or

giving sufficiently light weight to the report."                However, the

                                      9                                A-4188-16T3
judge was persuaded by the protocol in place at AHCH, including

the "team approach" as explained by Dr. D'Urso. He also discounted

discrepancies in the report regarding the lack of interviews of

J.L.'s relatives, ultimately finding the report "credible and

weighty . . . corroborating . . . the clinician's conclusion that

this is a case involving inappropriate boundaries and contact."

      In sum, the trial court found the Division proved, by a

preponderance of the evidence, that J.L. was abused or neglected,

pursuant   to   N.J.S.A.   9:6-8.21(c)(3)        and   (4)(b),     through     "the

child['s] statements, in conjunction with the [AHCH] report." This

appeal followed.

                                   II.

      On appeal, defendant contends the trial court's decision was

not   supported   by    sufficient,     credible       evidence.      Defendant

primarily claims the trial court abused its discretion by finding

J.L.'s statements were sufficiently corroborated by Dr. D'Urso.

In her merits brief, the law guardian joined defendant in urging

us to reverse the trial court's finding of abuse or neglect.

      Following   our   decision   in      New   Jersey   Division    of     Child

Protection and Permanency v. N.B., 452 N.J. Super. 513 (App. Div.




                                      10                                   A-4188-16T3
2017), defendant filed a letter brief, pursuant to Rule 2:6-11(d).6

Defendant cites N.B. for our observation that "[o]ur courts have

rejected the concept that mental health professionals may opine

about the trustworthiness of a child's hearsay statements."                      Id.

at 523 (citation omitted).            Defendant claims that concept applies

with equal force, here, where the trial court inappropriately

relied      on     Dr.     D'Urso's    "unsupported       belief"   that     J.L.'s

recantation "was not a true denial."

       In    its     responding       letter,    the     Division   attempts       to

distinguish N.B., arguing the supervising psychologist did not

opine about the trustworthiness of J.L.'s statements.                      Instead,

he was "offered as an expert to explain why the [AHCH] team found

that   the       child's   statements    of     sexual   abuse   were   clinically

supported."         The Division also argues that the findings of the

supervising psychologist were based on clinical support, including

her "change in affect when speaking about the conduct."




6
  Rule 2:6-11(d) provides in pertinent part that "A party may
. . . without leave, serve and file a letter calling to the court's
attention, with a brief indication of their significance, relevant
published opinions issued . . . subsequent to the filing of the
brief."



                                         11                                 A-4188-16T3
       After    consulting    with   J.L.7   on   April     18,    2018,    the    law

guardian changed her position and moved to withdraw her initial

brief and file a substituted brief.             We granted the motion.

       On April 19, 2018, the law guardian responded to defendant's

Rule    2:6-11(d)   letter,    now   contending       J.L.'s      statements      were

sufficiently corroborated by substantial evidence "and more than

mere    consistency"     to   satisfy    N.B.      In      her    April    25,    2018

substituted brief, other than summarizing the facts and procedural

history, the law guardian "makes no further legal argument after

consultation with the minor child.            The family is reunified, and

all    look    forward   to   closure.       [J.L.]     begs     this    court    that

regardless of whether the judgment under review is affirmed or

reversed, that the litigation not be remanded and reopened."

                                      III.

       We begin our analysis of the legal issues raised on appeal

by reaffirming the applicable standard of review.                  Generally, our

review of the trial judge's decision is limited.                        N.J. Div. of

Youth & Family Servs. v. R.G., 217 N.J. 527, 552 (2014).                     "To the

extent the appellate issues concern a trial court's findings of

fact    or     credibility    determinations,         we    accord       substantial

deference and defer to the factual findings of the Family Part if


7
    J.L. was seventeen years old at the time of the consultation.


                                        12                                   A-4188-16T3
they    are    sustained      by   'adequate,     substantial,         and    credible

evidence' in the record."             N.B., 452 N.J. Super. at 521 (quoting

R.G., 217 N.J. at 552).

       Here, the trial court based its abuse or neglect finding, in

part, on J.L.'s initial allegations that defendant sexually abused

her when she was thirteen years old.                   The court also found Dr.

Byrnes'       psychosocial     report     corroborated         J.L.'s        statements

pursuant to N.J.S.A. 9:6-8.46(a)(4).

       Where,    as   here,    "the    trial   court's       rulings    'essentially

involved the application of legal principles and did not turn upon

contested issues of witness credibility' we review the court's

corroboration determination de novo."              N.J. Div. of Child Prot. &

Permanency v. A.D., ___ N.J. Super. ___, ___ (App. Div. 2018)

(slip    op.    at    11)   (quoting      N.B.,    452    N.J.      Super.     at      521)

(conducting a de novo review of the trial court's determination

whether    a    child's     statements     were    corroborated         pursuant          to

N.J.S.A. 9:6-8.46(a)(4)).8             Accordingly, we owe no deference to

the    trial    court's     "interpretation       of   the    law    and     the     legal

consequences that flow from established facts."                     Manalapan Realty

LP v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995).


8
  While the trial court did not have the benefit of our decisions
in N.B. and A.D., these cases clarified legal principles but did
not enunciate a new rule of law. See State v. Afanador, 151 N.J.
51, 57 (1997).

                                         13                                        A-4188-16T3
     Abuse and neglect cases are fact sensitive and "[e]ach case

requires   careful,     individual    scrutiny"   as    many   cases   are

"idiosyncratic."      N.J. Div. of Youth & Family Servs. v. P.W.R.,

205 N.J. 17, 33 (2011).      In a Title 9 action, the Division must

prove by a preponderance of "competent, material and relevant

evidence" that a child is abused or neglected.             N.J.S.A. 9:6-

8.46(b).   In making that determination, the court should base its

decision on the totality of the circumstances.         N.J. Div. of Youth

& Family Servs. v. V.T., 423 N.J. Super. 320, 329 (App. Div. 2011).

     Pertinent to this appeal, where the trial court found J.L.

was abused or neglected pursuant to N.J.S.A. 9:6-8.21(c)(3) and

(4)(b), an "abused or neglected child" finding is appropriate if

a parent or guardian:

           (3) commits or allows to be committed an act
           of sexual abuse against the child; (4) or a
           child whose physical, mental, or emotional
           condition has been impaired or is in imminent
           danger of becoming impaired as the result of
           the failure of his parent or guardian, as
           herein defined,[9] to exercise a minimum degree
           of care . . . (b) in providing the child with
           proper   supervision    or   guardianship,   by
           unreasonably inflicting or allowing to be
           inflicted harm, or substantial risk thereof,
           including the infliction of excessive corporal
           punishment; or by any other acts of a


9
 N.J.S.A. 9:6-8.21(a) provides, in pertinent part, a "[p]arent or
guardian" means "any . . . paramour of a parent, or any person,
who has assumed responsibility for the care, custody, or control
of a child or upon whom there is a legal duty for such care."

                                     14                           A-4188-16T3
             similarly serious nature requiring the aid of
             the court[.]

      Pursuant    to     N.J.S.A.      9:6-8.46(a)(4),      an    uncorroborated

statement of sexual abuse by a child is admissible in an abuse or

neglect proceeding.        However, "an uncorroborated statement . . .

is not alone 'sufficient to make a fact finding of abuse or

neglect.'"     N.J. Div. of Child Prot. & Permanency v. J.A., 436

N.J. Super. 61, 66-67 (App. Div. 2014) (quoting N.J.S.A. 9:6-

8.46(a)(4)).      "Stated another way, 'a child's hearsay statement

may be admitted into evidence, but may not be the sole basis for

a finding of abuse or neglect.'"               Id. at 67 (quoting P.W.R., 205

N.J. at 33).     Corroborative evidence is therefore required.                  Ibid.

      "The most effective types of corroborative evidence may be

eyewitness testimony, a confession, an admission or medical or

scientific evidence."           N.J. Div. of Youth & Family Servs. v. L.A.,

357   N.J.   Super.      155,    166   (App.    Div.   2003).     We     have   also

recognized,      "Such     evidence     has     included   a     child    victim's

precocious knowledge of sexual activity, a semen stain on a child's

blanket, a child's nightmares and psychological evidence."                       N.J.

Div. of Youth & Family Servs. v. Z.P.R., 351 N.J. Super. 427, 436

(App. Div. 2002) (emphasis added) (citation omitted).

      Expert witnesses may testify about facts or data that inform

their analyses and opinions, as long as that information is "of a

                                        15                                  A-4188-16T3
type reasonably relied upon by experts in the particular field in

forming opinions or inferences upon the subject[.]"   N.J.R.E. 703.

An expert witness need not have personal, first-hand knowledge of

a case.   "Indeed, an expert's testimony may be based on the work

done or even hearsay evidence of another expert, particularly when,

as here, the latter's work is supervised by the former."       State

v. Dishon, 297 N.J. Super. 254, 281 (App. Div. 1997); accord State

v. Stevens, 136 N.J. Super. 262, 264 (App. Div. 1975).

     As previously stated, however, "mental health professionals

may [not] opine about the trustworthiness of a child's hearsay

statements."   N.B., 452 N.J. Super. at 523 (citing State v. J.Q.,

130 N.J. 554, 582-83 (1993)).    Pursuant to N.J.R.E. 803(c)(6),

hearsay statements of opinions and diagnoses are further subject

to N.J.R.E. 808, which states, in pertinent part:

          Expert opinion which is included in an
          admissible hearsay statement shall be excluded
          if the declarant has not been produced as a
          witness unless the trial judge finds that the
          circumstances involved in rendering the
          opinion, including . . . the complexity of the
          subject matter, and the likelihood of accuracy
          of the opinion, tend to establish its
          trustworthiness.

However, "The evidence must be independently admissible for a

court to deem it corroborative of a child's statement."        A.D.,

(slip op. at 12) (citing N.B., 452 N.J. Super. at 524-26).



                                16                           A-4188-16T3
      Here, Dr. D'Urso testified that he based his expert opinion

on the Division's screening summary, AHCH's intake form completed

by   the   Division   caseworker,     "collateral      contacts"   with   the

caseworker and A.W., and Dr. Byrnes' clinical evaluation of J.L.

Dr. D'Urso also reviewed and approved the psychosocial evaluation

authored by Dr. Byrnes whom he supervised at AHCH.           Because he was

duly qualified as an expert witness by the trial judge, and

supervised Dr. Byrnes in this matter, we find no error in Dr.

D'Urso's testifying about the facts contained in Dr. Byrnes'

written reports.      See N.J.R.E. 703 ("The facts or data in the

particular case upon which an expert bases an opinion or inference

may be those perceived by or made known to the expert at or before

the hearing.").

      We part company with the trial judge, however, in permitting

Dr. D'Urso to testify about Dr. Byrnes' findings concerning J.L.'s

change in demeanor during the sexual abuse assessment of her

evaluation. Dr. D'Urso did not observe J.L. during the evaluation.

Nor is there any indication in the record that Dr. Byrnes disclosed

to Dr. D'Urso her specific line of questioning that prompted J.L.'s

change in demeanor.     Because the report does not cite Dr. Byrnes'

inquiry in question and answer format, it is unclear whether J.L.'s

affect changed when the topic of sex was raised by Dr. Byrnes,

generally,   or   specifically   as      to   J.L.'s   allegations   against

                                    17                               A-4188-16T3
defendant.       As Dr. D'Urso candidly admitted, J.L.'s change in

demeanor could have been prompted merely by Dr. Byrnes' switching

the topic of discussion to sex.             Similarly, the report does not

describe    J.L.'s   affect   when    she    acknowledged   the   allegations

against defendant compared with her demeanor when she denied the

abuse to Dr. Byrnes.

      Because Dr. D'Urso was not present during the interview of

J.L., "the likelihood of accuracy of the opinion" concerning J.L.'s

change in demeanor is not trustworthy.              N.J.R.E. 808.      As the

trial judge aptly observed, Dr. D'Urso did not evaluate J.L., nor

did he meet her.      While, pursuant to N.J.R.E. 702, Dr. D'Urso was

permitted to testify about the facts contained in the AHCH report,

his   opinion     about   whether    her    recantation   was   truthful    was

improper.    N.B., 452 N.J. Super. at 523.        Thus, in this particular

case, the Division should have called Dr. Byrnes, instead of Dr.

D'Urso, to testify specifically about how and when J.L.'s demeanor

shifted during the interview.

      Moreover, based on our de novo review of the record, we

discern no other "psychological evidence" corroborating J.L.'s

allegations.       Z.P.R., 351 N.J. Super. at 436.              As Dr. Byrnes

observed, "There was no evidence of suicidal ideation or psychotic

processes."      J.L. "denied any experiences of enuresis, nightmares,

auditory    or   visual   hallucinations,      suicidal   ideation   or    ever

                                      18                              A-4188-16T3
engaging in self-harming behaviors."              She denied using substances

and also "earns As and Bs" in school.              See N.B., 452 N.J. Super.

at 522.     Further, J.L. consistently denied the allegations after

her initial disclosure.

      Without      behavioral    corroboration,      Dr.      D'Urso's   remaining

findings supporting his opinion that J.L.'s recantation was false

either impermissibly opine about her trustworthiness, or are not

supported by the record.           Although we recognize Dr. D'Urso was

qualified by the court as an expert in "the clinical signs of

child sexual abuse," his finding, in part, that J.L. did not engage

in   "any   sophisticated       methods    of    lying"      transgressed   from    a

clinical finding to "truth-telling."              See J.Q., 130 N.J. at 582.

Nor are we persuaded by his finding that J.L.'s initial disclosure

was consistent.          See N.B., 452 N.J. Super. at 523 (recognizing

"consistency alone does not constitute corroboration" pursuant to

N.J.S.A. 9:6-8.46(a)(4)).

      Further,      it    is   unclear    from    the     record    whether      J.L.

spontaneously disclosed the allegations to B.M. in the playground

when B.M. found her crying, or whether B.M. directly asked J.L.,

when they were at their grandmother's home, if defendant had

touched     her.      Although    the     location      of    disclosure    is    not

dispositive, both accounts were contained in Dr. Byrnes' report.

Yet, Dr. D'Urso found, as a reason to support his opinion that the

                                         19                                 A-4188-16T3
recantation was false, "her cousin asked her a broad question, and

she answered with specific responses."          His finding, however, is

inconsistent with one version of J.L.'s disclosure.10          Moreover,

he mistakenly believed B.M. had been interviewed.

     We also find disconcerting that none of the investigating

authorities, i.e., the Division, the PCPO, and AHCH, interviewed

B.M., the first person to whom J.L. reported the allegations.           See

State v. R.K., 220 N.J. 444, 455 (2015) (recognizing, the fresh-

complaint doctrine "allows the admission of evidence of a victim's

complaint of sexual abuse, otherwise inadmissible as hearsay, to

negate the inference that the victim's initial silence or delay

indicates that the charge is fabricated").            Although the PCPO

determined rather quickly it would not prosecute defendant, the

statement of B.M. may have assisted the Division and AHCH in its

evaluation and assessment of J.L., and may have corroborated J.L.'s

statement pursuant to N.J.S.A. 9:6-8.46(a)(4).          See also Biunno,

Weissbard & Zegas, Current N.J. Rules of Evidence, cmt. 4 on

N.J.R.E.   607   (2018)   (permitting   fresh   complaint   testimony   to

support the credibility of a witness).


10
  We find troubling, as did the trial judge, the method of inquiry
employed by the caseworker when initially questioning J.L. See
State v. Michaels, 264 N.J. Super. 579, 622 (App. Div. 1993)
(recognizing, in child sexual assault investigations, "the
possibility of distorting recollections by suggestive or leading
questions").

                                  20                             A-4188-16T3
     In sum, we are constrained to find J.L.'s statements were not

sufficiently   corroborated,    and    as   such,   the   trial   court's

determination that defendant abused or neglected J.L. "was not

sufficiently supported by competent, admissible evidence."          N.B.,

452 N.J. Super. at 527.   In light of our ruling, we need not reach

defendant's remaining claims.    Accordingly, we vacate the June 23,

2016 order, and direct the Division to remove defendant's name

from the Child Abuse Registry, regarding this incident, within

thirty days.

     Reversed and remanded for the sole purpose of carrying out

the directives of this opinion.       We do not retain jurisdiction.




                                 21                               A-4188-16T3